DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Parkin, et al. US2016/0060960 teaches a directional drilling system 20 with a drill bit 38, a drive shaft 24, a bearing system 22, and a steering pad 29. Parkin, et al. does not teach the steering pad has one or more fasteners coupled to the steering pad and the sleeve, with the steering pad coupled to the recess of the sleeve. Modification would not be obvious, as the pads are intended to move radially relative to the sleeve, and thus any fastener coupling the steering pad and the sleeve would render the pads inoperable.
	Parkin, et al. also does not teach the outer portion of the drill bit couples to the drive shaft with at least one fastener inserted through the drive shaft aperture in the end face of the drive shaft, wherein the at least one fastener is inserted into a respective drill bit aperture in the body of the drill bit and the drive shaft aperture in the end face of the drive shaft. Modification would not be obvious since the shape of the drill bit is prohibitive of using a fastener, and since the drill bit is fastened using a threaded connection, and therefore does not have a drill bit aperture. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        5/3/2021